DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed September 13,  2022 wherein claims 19 and 23 were amended.  Claims 1-26 are pending with claims 1-18 withdrawn pursuant to a restriction requirement.  Claims 19-26 have been examined.
In view of the amendment to claim 23, the Section 112 rejection is withdrawn as moot.  However, please see the new Section 112(a) rejection below.
The Section 102 and 103 rejections are maintained as set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 19, in the “Remarks and Arguments” filed with the amendment, Applicant did not indicate where support may be found in the specification and claims for the new claim amendment that “the flat pyrolysis boat is configured for processing lithium-ion battery based electrodes, the configuring comprising selecting material for use in the flat pyrolysis boat such that the flat pyrolysis boat withstands applying pyrolysis to the flat electrode sheets, and the flat pyrolysis boat does not affect or modify the flat electrode sheets during applying of the pyrolysis.”  Although the specification teaches pyrolysis boat features such as indents an alignment pins (paras [0063]-0064]) to help with stack alignment, which arguably do act upon and thus could modify an electrode sheet during processing, the examiner found no teaching of how the pyrolysis boat material is selected in order to “not affect or modify” the material being worked upon.         
Claims 20-26 are rejected in view of their dependency from claim 19.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-23 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paul, US 6,672,502 (hereafter Paul).
Regarding claim 19, Paul discloses a system for processing lamina blanks (i.e., flat sheets) to make a monolithic structure (Abstract), such as structures for use as portable power packs (i.e., batteries) (col. 1, line 44 to col. 2, line 3).  Regarding the claim preamble recitation that the system is for processing electrode sheets, it is noted that any terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation. MPEP 2111.02.I.  The determination of whether preamble recitations are structural or mere statements of purpose is resolved by review of the entirety of the record.  MPEP 2111.02.II.  However, if the claim body defines a structurally complete invention and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation.  MPEP 2111.02.II. In this instance, the examiner finds that a structurally complete invention is defined by claim 19 and the preamble is only a statement of purpose or intended use, and thus not a claim limitation.
Regarding the claim 19 limitation of “a flat pyrolysis boat configured to hold a stack of flat electrode sheets during heat treatment of the stack wherein the flat pyrolysis boat supports one or more predetermined electrode shapes and/or dimensions,” see Paul, Fig. 5, illustrating fixture 504 identified as a registration jig (col. 8, lines 9-24), registration jigs of Paul also discussed at col.  5, line 52 to col. 6, line 10 as being used to register plural laminae (i.e., a plurality of stacked sheets) for lamination wherein differences in the thermal expansion of laminae relative to the fixture are used to produce a registration force on the laminae at a bonding temperature, the plural laminae positioned on the fixture that has a smaller coefficient of thermal expansion than the material of the laminae so that at room temperature a clearance allowance allows the laminae to be positioned easily on the fixture and at an elevated temperature, the laminae expand more than the fixture and interact with pins at the edge of the fixture, the pins producing a registration force.  Thus, the registration jig 504, that is illustrated as having a flat lower surface and upright guides or pins 506, used during stacking and heat bonding of the laminae of Paul is understood as a “flat pyrolysis boat” that is configured to support laminae (flat sheets) of a predetermined shape/dimension so that a desired expansion of the laminae results upon heating.  Also, see col. 5 lines 31-51 discussing patterning the flat sheets of Paul prior to placement in the registration jig, thus necessarily teaching a jig configured to support one or more laminae of a predetermined shape or dimension.  See also Figs. 7 and 18, illustrating other embodiments of flat registration fixtures (i.e., flat pyrolysis boats) according to Paul that used during stacking and heat bonding of the laminae (col. 8, lines 18-48 and col. 13, lines 56-67).  The recitation that the sheets are “electrode” sheets and the predetermined shapes are “electrode” shapes is directed to material being worked upon that does not further limit this apparatus claim. MPEP 2115.  
Regarding the recitation that “the flat electrode sheets are formed using one or more of cutting, punching, and notching based on the predetermined electrode shapes and/or dimensions” is process language directed solely to the material being worked upon (the flat sheets) that does not further limit this apparatus claim.  In order to advance prosecution, on the merits, see Paul, Fig. 1 for process steps that include machining prior to stacking and bonding and Fig. 4 illustrating sheets that have been cut, punched or notched prior to placement in the fixture 504 (pyrolysis boat) of Fig. 5 (col. 5, line 29 to col. 6, line 10 (also disclosing various cutting techniques)).

Regarding the new claim 19 recitation that “the flat pyrolysis boat is configured for processing lithium-ion battery based electrodes, the configuring comprising selecting material for use in the flat pyrolysis boat such that the flat pyrolysis boat withstands applying pyrolysis to the flat electrode sheets, and the flat pyrolysis boat does not affect or modify the flat electrode sheets during applying of the pyrolysis,” please see the Section 112(a) rejection above.  Also, this new limitation is directed to material being worked upon (i.e., lithium-ion battery based electrodes), and as discussed above regarding “electrode” sheets, this is an apparatus claim and inclusion of the material or article being worked upon by the apparatus does not impart patentability to the claim.  MPEP 2115.  In order to advance prosecution, to the extent that the functional language of the claim amendment might indicate any structural limitation, the only pyrolysis boat material discussed in the specification of the application is graphite, specifically graphite plates (para [0062]).  Paul also discloses graphite plates (please see the rejection of claim 21 below), thus anticipating any structure that may be required by the new limitation in claim 19.  

Regarding claim 20, see Example 1, col. 12, line 51 to col. 13, line 14 disclosing an example wherein registration fixture 1800 (i.e., pyrolysis boat) was placed in vacuum hot press having a heated vacuum chamber (i.e., heat treatment furnace).  See also Example 3 at col. 14, lines 13-53 describing use of registration fixture having a graphite base and fixturing pins and being placed in a vacuum oven.

Regarding claims 21 and 22, Example 7, col. 15, line 65 to col. 16, line 24 describes an example wherein laminae are positioned between two graphite platens (i.e., plates).  The system described in Example 7 further including alignment pins for constraining a stack of laminae at edges thereof.

Regarding claim 23 and 25, see Fig. 7, illustrating fixture with element 702 configured for applying compressive force (col. 8, lines 34-48), such element necessarily being a weight placed on top of the stack of flat sheets.

Regarding claim 26, see Fig. 6 illustrating a lower registration fixture of Paul designed for the purpose of cooperating (i.e., fitting) into a system that includes additional stacked lamellae (i.e., a cell stacking loading system)(col. 8, lines 25-33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Paul as applied to claims 19 and 23 and further in view of Mitsubishi Materials Corp., JP2010238899 (hereafter Mitsubishi), discussed with reference to the attached machine translation thereof.
Paul is silent as to a spring pressing element.  A joining jig 10 of Mitsubishi used for connecting a ceramic substrate to a metal plate, e.g., useful for a circuit board used for a power module (para [0001]), further includes carbon composite spring members17 disposed against swelling member 16 and holding plate 11 used for pressing against laminate structure W (Fig. 1; paras [0019]-[0026]).  Mitsubishi explains that a problem when laminating a stacked structure is that a thickness of the structure may change during heating (para [0006]).  Mitsubishi teaches its spring members in a compressed state advantageously provide an appropriate urging force against the material being laminated so that a desired pressure is accomplished even if a thickness of the structure being laminated is reduced due to melting of one of the materials of the structure (para [0011]).     
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the system of Paul to further include spring members as taught by Mitsubishi for the advantages taught in Mitsubishi including maintaining a desired pressure on the structure being laminated even if melting of a material in the stack changes the thickness of the structure.

Response to Arguments
Applicant's arguments filed September 13, 2022 have been fully considered but they are not persuasive.  Please see the Section 112 and 102 rejections of claim 19 that are responsive to the arguments.  The fact that Paul does not explicitly describe use of its apparatus for the process of pyrolysis is not determinative of its applicability to apparatus claim 19 as currently recited.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746